Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                 Case No.: __________________

     JOSÉ OVIEDO,

                        Plaintiff,
    v.

     BOZZUTO & ASSOCIATES, INC.
     D/B/A THE BOZZUTO GROUP A/K/A
     BOZZUTO MANAGEMENT
     COMPANY,

                      Defendants.


                                           COMPLAINT

         Plaintiff JOSÉ OVIEDO (“Plaintiff”) sues defendant BOZZUTO & ASSOCIATES, INC.

  D/B/A THE BOZZUTO GROUP A/K/A BOZZUTO MANAGEMENT COMPANY,

  (“Defendant”), and alleges as follows:

                                       NATURE OF ACTION

         1.      This action arises out of Plaintiff’s employment relationship with Defendant,

  including his discrimination and wrongful termination in violation of the Age Discrimination in

  Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”); Americans with Disabilities Act, 42

  U.S.C. § 12101 et seq. (“ADA”); and the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq.

  (“FCRA”).

                                     JURISDICTION AND VENUE

         2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, 28 U.S.C.

  §1343(a)(3) and (4) and 28 U.S.C. §1367 (a).

         3.      Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391, because Defendant resides in this district; also, because
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 20




  Defendant is subject to the Court’s personal jurisdiction with respect to the civil action at bar and

  because all or a substantial part of the events or omissions giving rise to this cause of action took

  place in this judicial district.

          4.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within

  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution. In particular, Plaintiff is bringing claims under

  the FCRA.

                                                PARTIES

          5.      At all times material, Plaintiff was a resident of Miami-Dade County, Florida.

          6.      At all times material, Plaintiff was an “employee” as defined by 42 U.S.C. §

  12111(4), 29 USC § 630 (f), and a “qualified individual” as defined by 42 U.S.C. § 12111(8).

          7.      At all times material hereto, Plaintiff was an “aggrieved person” as defined by the

  FCRA, Fla. Stat. § 760.02(10).

          8.      At all times material, Defendant was a “person” and an “employer” as defined by

  42 U.S.C. § 12111(5); 29 USC § 630 (b) and Fla. Stat. § 760.02(7). Defendant employed twenty

  or more employees for the applicable statutory period, and it is therefore subject to the employment

  discrimination provisions of the applicable statutes – the ADEA, the ADA and the FCRA.

          9.      At all times material, Defendant was a company doing business in Miami-Dade

  County, Florida, with its headquarters in Greenbelt, Maryland. Defendant is and was, at all times

  relevant, a property management, real estate company and conducts business throughout the

  United States of America.

                                     PROCEDURAL REQUIREMENTS

          10.     Plaintiff has complied with all conditions precedent in filing this action, to wit:
                                                     2
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 20




                   a. Plaintiff timely filed a charge of discrimination with the Equal Employment

                       Opportunity Commission (the “EEOC”), Miami District Office;

                   b. Plaintiff received a Right to Sue Notice from the EEOC on or about February

                       16, 2021.

         11.      Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                    GENERAL ALLEGATIONS

         12.      Plaintiff is a licensed mechanical engineer, Professional Engineer (“P.E.”), who is

  59 years old.

         13.      Defendant hired Plaintiff around January 2018 to work as Chief Engineer of a rental

  property that Defendant was going to manage in downtown Miami, located at 698 NE 1st Avenue,

  Miami, Florida, named Caoba Miami Worldcenter (“Caoba”). Plaintiff began working for

  Defendant on June 6, 2018.

         14.      Initially, Defendant assigned Plaintiff to work some days in another property it

  managed, located in Coral Gables, Florida and some days in Caoba while it was finished.

         15.      Around January 2019, Caoba finally opened and a general manager, named

  Stephanie Mathieu (“Ms. Mathieu”) was assigned.

         16.      Ms. Mathieu is much younger than Plaintiff.

         17.      From the moment Ms. Mathieu began working at the property, she engaged in

  discriminatory conduct against Plaintiff because of his age.

         18.      Among other discriminatory acts committed by Ms. Mathieu against Plaintiff, Ms.

  Mathieu took over Plaintiff’s office, and put him to work in the kitchen with no desk, no place to

  put his work materials, and no office chair. Plaintiff had to sit on a bar stool, having no facilities

  at all to do his job. When the developer offered to build an office for Plaintiff, Ms. Mathieu
                                                    3
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 20




  opposed the developer’s offer and left Plaintiff working at the office kitchen. Additionally, Ms.

  Mathieu micromanaged Plaintiff and required Plaintiff to wear a uniform or work attire that was

  not needed or required for mechanical engineers.

         19.      Plaintiff opposed the discriminatory acts committed against him by Ms. Mathieu

  on account of his age by complaining verbally to his supervisor and other management and

  demanding adequate working conditions for him to perform his job.

         20.      After Plaintiff opposed the discriminatory acts that Ms. Mathieu committed against

  him because of his age, Defendant failed to take corrective measures and control working

  conditions. Accordingly, Ms. Mathieu’s discriminatory conduct toward Plaintiff consistently

  continued.

         21.      The discriminatory acts committed against him by Defendant’s agent, to wit, Ms.

  Mathieu, created a hostile work environment for Plaintiff.

         22.      After Plaintiff complained and opposed the discriminatory acts that Ms. Mathieu

  was committing against him because of his age, Ms. Mathieu continued with and intensified her

  discriminatory demeanor and actions towards Plaintiff and the work environment became even

  more hostile.

         23.      On March 22, 2019, Plaintiff had open heart surgery and was in convalescence for

  a month.

         24.      During the month that Plaintiff was recovering from heart surgery, Defendant

  through Ms. Mathieu, brought in a younger employee named Joseph (ULN) who – upon

  information and belief – was only 25 to 28 years old and who did not have an engineering degree,

  to take over Plaintiff’s job and duties.

         25.      Plaintiff returned to work in April 2019.



                                                   4
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 20




         26.     During his heart surgery, Plaintiff experienced damage to the ulnar nerve in his

  right arm. Plaintiff immediately informed Defendant that he suffered injury to his ulnar nerve, and

  Ms. Matthieu was specifically informed of Plaintiff’s condition and advised that Plaintiff needed

  an office and a proper desk.

         27.     When Plaintiff returned to work after his heart surgery, Ms. Mathieu’s

  discrimination and harassment increased even more, to the point that she began to directly

  intervene with Plaintiff’s duties, and complained that Plaintiff’s performance was not good,

  although she failed to provide Plaintiff with adequate job facilities, in spite of Plaintiff’s repeated

  requests that the use of the kitchen counter as a desk was aggravating Plaintiff’s medical condition,

  particularly damage to Plaintiff’s ulnar nerve in his right arm. Ms. Mathieu continued to subject

  Plaintiff to a hostile work environment. Matthieu threatened Plaintiff job by repeatedly stating that

  she did not need him and that he could go home if he was not capable of fully performing his job

  without any restrictions.

         28.     Shortly thereafter, on May 29, 2019, Ms. Mathieu terminated Plaintiff, citing a

  laundry list of issues that she allegedly had with Plaintiff, but that she had not previously

  mentioned to Plaintiff.

         29.     Prior to Ms. Mathieu’s hiring as general manager, Plaintiff did not experience any

  issues with his job.

         30.     After Ms. Mathieu terminated Plaintiff, she recruited Joseph (ULN) as Chief

  Engineer.

         31.     Upon information and belief, Joseph (ULN) does not have any disability or

  perceived disability.




                                                    5
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 20




          32.      Plaintiff has retained the undersigned counsel in order that his rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

  fee.

                       COUNT I: VIOLATION OF THE ADEA -TERMINATION

          33.      Plaintiff repeats and re-alleges paragraphs 12 – 22, 24-25, 27 – 30 and 32 as if fully

  stated herein.

          34.      At all times material to this action, Defendant engaged in unlawful discrimination

  against Plaintiff due to his age, in violation of the ADEA.

          35.      Plaintiff is over 40 years old and is within a protected class.

          36.      Plaintiff was qualified to perform his job as Chief Engineer of Defendant’s rental

  property.

          37.      Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADEA by treating Plaintiff differently than similarly situated

  younger employees in the terms and conditions of his employment by, inter alia, terminating

  Plaintiff due to his age.

          38.      After Defendant terminated Plaintiff, Defendant hired a younger employee to

  replace Plaintiff.

          39.      The effect of the practices complained of in this complaint has been to deprive

  Plaintiff of equal employment opportunities, specifically his employment, because of his age.

          40.      As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.
                                                     6
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 20




         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                   ADEA;

               b. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

                   benefits;

               c. Award Plaintiff compensatory damages under the ADEA for embarrassment,

                   anxiety, humiliation and emotional distress Plaintiff has suffered and continues to

                   suffer;

               d. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                   and any other damages allowed under the ADEA;

               e. Award Plaintiff prejudgment interest on his damages award;

               f. Award Plaintiff reasonable costs and attorney’s fees; and

               g. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

       COUNT II: VIOLATION OF THE ADEA – HOSTILE WORK ENVIRONMENT

         41.       Plaintiff repeats and re-alleges paragraphs 12 – 22, 24-25, 27 – 30 and 32 as if fully

  stated herein.

         42.       At all times material to this action, Defendant engaged in unlawful discrimination

  against Plaintiff due to his age, in violation of the ADEA.

         43.       Plaintiff is over 40 years old and is within a protected class.

         44.       Plaintiff was qualified to perform his job.

         45.       Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADEA by treating Plaintiff differently than similarly situated

  younger employees in the terms and conditions of his employment and creating a hostile work

  environment by, inter alia, depriving Plaintiff of his office, by not giving him any facilities to do
                                                      7
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 20




  his job, putting him to work in the kitchen with no desk, by not providing him with a place to put

  his work materials, not providing him with an office chair and leaving Plaintiff working at the

  office kitchen where he could not properly perform his work.

         46.       As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

         47.       Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

  has been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                   ADEA;

               b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                   benefits and other damages;

               c. Award Plaintiff compensatory damages under the ADEA for embarrassment,

                   anxiety, humiliation and emotional distress Plaintiff has suffered and continues to

                   suffer;

               d. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                   and any other damages allowed under the ADEA;

               e. Award Plaintiff prejudgment interest on his damages award;

               f. Award Plaintiff reasonable costs and attorneys’ fees; and

               g. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                   COUNT III: VIOLATION OF THE ADEA - RETALIATION

         48.       Plaintiff repeats and re-alleges paragraphs 12 – 22, 24-25, 27 – 30 and 32 as if fully

  stated herein.
                                                     8
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 20




         49.      Defendant’s discriminatory acts against Plaintiff on account of his age only

  worsened after Plaintiff complained about it and Plaintiff was ultimately terminated.

         50.      Despite Plaintiff’s repeated claims, Defendant took no remedial action to control

  working conditions and cease the discriminatory actions against him.

         51.      Defendant’s conduct and disregard for Plaintiff’s continued complaints were

  motivated by an intent to retaliate against Plaintiff for his protected activity under the ADEA.

         52.      Defendant willfully violated the ADEA or acted with reckless disregard for whether

  its actions were prohibited.

         53.      As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against the Defendant for its violations of

                  the anti-retaliatory provisions of the ADEA;

               b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefit

                  and damages;

               c. Award Plaintiff compensatory damages under the ADEA for embarrassment,

                  anxiety, humiliation and emotional distress Plaintiff has suffered and continues to

                  suffer;

               d. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                  and any other damages allowed under the ADEA;

               e. Award Plaintiff prejudgment interest on his damages award;
                                                    9
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 20




                  f. Award Plaintiff reasonable costs and attorneys’ fees; and

                  g. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                            COUNT IV: VIOLATION OF TITLE I OF THE ADA

            54.      Plaintiff repeats and re-alleges paragraphs 12 – 15, 23, 25 – 32 as if fully stated

  herein.

            55.      Plaintiff’s heart surgery and subsequent damage to the ulnar nerve in his right arm,

  aggravated on account of the use of the kitchen counter as desk, qualify as disabilities within the

  meaning of the ADA.

            56.      At all times material, Plaintiff was qualified to perform the essential functions of

  his job with or without reasonable accommodation.

            57.      At all times material, Defendant was aware of Plaintiff’s disability conditions.

            58.      The accommodations requested by Plaintiff were reasonable.

            59.      At all times material to this action, Defendant engaged in unlawful discrimination

  against Plaintiff when it failed to provide Plaintiff with a reasonable accommodation and

  ultimately terminated Plaintiff. Because of Plaintiff’s disability and/or perceived disability,

  Defendant discriminated against him in violation of the ADA.

            60.      As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

            WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

                     I of the ADA;
                                                       10
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 11 of 20




                  b. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

                     benefits;

                  c. Award Plaintiff compensatory damages under Title I of the ADA for

                     embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered

                     and continues to suffer;

                  d. Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

                     and any other damages allowed under Title I of the ADA;

                  e. Award Plaintiff prejudgment interest on his damages award;

                  f. Award Plaintiff reasonable costs and attorneys’ fees; and

                  g. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                         COUNT V: VIOLATION OF TITLE V OF THE ADA –
                                  DISABILITY RETALIATION

            61.      Plaintiff repeats and re-alleges paragraphs 12 – 15, 23, 25 – 32 as if fully stated

  herein.

            62.      At all times material, Defendant was aware of Plaintiff’s disability conditions.

            63.      At all times material to this action, Defendant engaged in unlawful retaliation

  against Plaintiff on account of his disability, and/or perceived disability in violation of the ADA.

            64.      Defendant retaliated against Plaintiff, harassing and discharging him because he

  complained about the lack of adequate job facilities that aggravated his disability and hindered

  him from performing his work.

            65.      Defendant’s harassment and termination of Plaintiff was in retaliation for his

  protected activity under the ADA, namely opposing Defendant’s discriminatory and unfair

  treatment towards him on account of his disability and/or perceived disability.




                                                       11
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 12 of 20




            66.      Defendant willfully violated Title V of the ADA or acted with reckless disregard

  for whether its actions were prohibited.

            67.      As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

            WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

                     V of the ADA;

                  b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                     benefits and damages;

                  c. Award Plaintiff compensatory damages under Title V of the ADA for

                     embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered

                     and continues to suffer;

                  d. Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

                     and any other damages allowed under Title V of the ADA;

                  e. Award Plaintiff prejudgment interest on his damages award;

                  f. Award Plaintiff reasonable costs and attorney’s fees; and

                  g. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                     COUNT VI: VIOLATION OF THE FCRA BY DEFENDANT –
                           AGE DISCRIMINATION - TERMINATION

            68.      Plaintiff repeats and re-alleges paragraphs 12 – 32 and 34 – 40 as if fully stated

  herein.

                                                       12
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 13 of 20




         69.      Plaintiff was an employee of Defendant and was terminated on May 29, 2019.

         70.      Plaintiff was subjected to disparate treatment because of his age in violation of the

  FCRA, and because of such actions by Defendant, he has suffered irreparable injury and

  compensable damages unless and until this court grants relief.

         71.      The unlawful employment practices complained of herein and the actions of

  Defendant and Ms. Mathieu as its agent, were willful, wanton, intentional and done with malice

  or with reckless indifference to Plaintiff’s statutorily protected employment rights.

         72.      As a direct and proximate result of the above-described actions of Defendant,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

  anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                  FCRA;

               b. Injunctive relief ordered by the Court enjoining and permanently restraining these

                  violations of the FCRA by Defendant;

               c. Actual damages suffered, including lost wages, loss of fringe benefits and damages;

               d. Compensatory damages for past, present, and future mental anguish, pain and

                  suffering, and humiliation caused by Defendant’s intentional discrimination,

                  according to proof;

               e. Punitive damages, according to proof;

               f. Award Plaintiff the costs of this action together with reasonable attorney’s fees, as

                  provided by the FCRA; and
                                                    13
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 14 of 20




               g. Such other and further relief as the Court deems just and proper.

                   COUNT VII: VIOLATION OF THE FCRA BY DEFENDANT –
                   AGE DISCRIMINATION – HOSTILE WORK ENVIRONMENT

         73.        Plaintiff repeats and re-alleges paragraphs 12 – 23, 25 – 29 and 42 – 47 as if fully

  stated herein.

         74.        Defendant created a hostile work environment and terminated Plaintiff’s

  employment because of his age.

         75.        Plaintiff has been harassed and subjected to disparate treatment because of his age

  in violation of the FCRA, and because of such actions by Defendant, he has suffered irreparable

  injury and compensable damages unless and until this court grants relief.

         76.        The unlawful employment practices complained of herein and the actions of

  Defendant and its agents, were willful, wanton, intentional and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

         77.        As a direct and proximate result of the above-described actions of Defendant,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

  anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                    FCRA;

               b. Injunctive relief ordered by the Court enjoining and permanently restraining these

                    violations of the FCRA by Defendant;

               c. Actual damages suffered, including lost wages, loss of fringe benefits and damages;

                                                     14
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 15 of 20




                  d. Compensatory damages for past, present, and future mental anguish, pain and

                     suffering, and humiliation caused by Defendant’s intentional discrimination,

                     according to proof;

                  e. Punitive damages, according to proof;

                  f. Award Plaintiff the costs of this action together with reasonable attorney’s fees, as

                     provided by the FCRA; and

                  g. Such other and further relief as the Court deems just and proper.

                                  COUNT VIII: VIOLATION OF THE FCRA –
                                   AGE DISCRIMINATION - RETALIATION

            78.      Plaintiff repeats and re-alleges paragraphs 12 –29 and 49 – 53 as if fully stated

  herein.

            79.      Defendant retaliated against Plaintiff in violation of the FCRA by fostering and

  perpetuating inadequate working conditions that led to a hostile work environment.

            80.      Defendant’s retaliation and eventual termination of Plaintiff was because of his

  complaining and opposition to the discriminatory acts that Ms. Mathieu was committing against

  him because of his age.

            81.      After Plaintiff’s complaints and opposition to the discrimination he was enduring,

  Ms. Mathieu continued with and intensified her discriminatory demeanor and actions towards

  Plaintiff and the work environment became even more hostile.

            82.      The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were and are willful, wanton, intentional and done with malice or with

  reckless indifference to Plaintiff’s statutorily protected employment rights.

            83.      Because of such actions by Defendant, Plaintiff has suffered both irreparable injury

  and compensable damage unless and until this Court grants relief.

                                                       15
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 16 of 20




         84.       As a direct and proximate result of the intentional retaliatory violations by

  Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

  mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff, demands judgment against Defendant as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of

                   antiretaliatory provisions of the FCRA;

               b. Injunctive relief ordered by the Court enjoining and permanently restraining these

                   violations of the FCRA by Defendant;

               c. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                   benefits and damages;

               d. Compensatory damages for past, present, and future mental anguish, pain and

                   suffering, and humiliation caused by Defendant’s intentional retaliatory actions,

                   according to proof;

               e. Punitive damages, according to proof;

               f. Awarding Plaintiff the costs of this action together with reasonable attorney's fees,

                   as provided by the FCRA; and

               g. Such other and further relief as the Court deems just and proper.

                  COUNT IX: VIOLATION OF THE FCRA BY DEFENDANT –
               DISABILITY DISCRIMINATION, FAILURE TO ACCOMMODATE

         85.       Plaintiff repeats and re-alleges paragraphs 12 – 15, 24 – 30 and 54 – 59 as if fully

  stated herein.




                                                    16
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 17 of 20




           86.    Plaintiff was discriminated, not accommodated and terminated because of his

  disability and/or Defendant’s perception of such disability in violation of the FCRA, and because

  of such actions by Defendant, Plaintiff has suffered both irreparable injury and compensable

  damages unless and until this Court grants relief.

           87.    The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

           88.    Non-disabled employees were not terminated, and Plaintiff was terminated on the

  basis of his disability.

           89.    Defendant thereby discriminated against Plaintiff in the terms, conditions and

  benefits of his employment in violation of the FCRA.

           90.    As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                  FCRA;

              b. Injunctive relief ordered by the Court enjoining and permanently restraining these

                  violations of the FCRA by Defendant;

              c. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

                  benefits;



                                                   17
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 18 of 20




               d. Award Plaintiff compensatory damages for past, present, and future mental

                   anguish, pain and suffering, and humiliation caused by Defendant’s intentional

                   discrimination, according to proof;

               e. Award punitive damages, according to proof;

               f. Award Plaintiff the costs of this action together with reasonable attorneys’ fees, as

                   provided by the FCRA; and

               g. Grant such other and further relief, as the Court deems just and proper.

                   COUNT X: VIOLATION OF THE FCRA BY DEFENDANT –
                               DISABILITY RETALIATION


         91.       Plaintiff repeats and re-alleges paragraphs 12 – 15, 24 – 30 and 62 – 67 as if fully

  stated herein.

         92.       At all times material, Defendant was aware of Plaintiff’s disability conditions.

         93.       At all times material to this action, Defendant engaged in unlawful retaliation

  against Plaintiff on account of his disability, and/or perceived disability in violation of the FCRA.

  Defendant retaliated against Plaintiff first by creating a hostile work environment and then

  discharging him because he complained about inadequate working conditions that aggravated his

  disability and prevented him from adequately performing his job duties.

         94.       Defendant’s creation and perpetuation of a hostile work environment and

  subsequent termination of Plaintiff was motivated by an intent to retaliate against Plaintiff for his

  protected activity under the FCRA.

         95.       Defendant willfully violated the FCRA or acted with reckless disregard for whether

  its actions were prohibited.

         96.       As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.
                                                    18
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 19 of 20




  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                 FCRA;

             b. Injunctive relief ordered by the Court enjoining and permanently restraining these

                 violations of the FCRA by Defendant;

             c. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

                 benefits;

             d. Award Plaintiff compensatory damages for past, present, and future mental

                 anguish, pain and suffering, and humiliation caused by Defendant’s intentional

                 discrimination, according to proof;

             e. Award punitive damages, according to proof;

             f. Award Plaintiff the costs of this action together with reasonable attorneys’ fees, as

                 provided by the FCRA; and

             g. Grant such other and further relief, as the Court deems just and proper.

                                      JURY TRIAL DEMAND

         Plaintiff demands a trial by jury of all issues so triable.

  Dated: May 10, 2021.
                                                         Respectfully submitted,

                                                         By: /s/ Tanesha W. Blye
                                                         Tanesha W. Blye, Esq. Fla. Bar No.: 738158
                                                         Email: tblye@saenzanderson.com
                                                         Yadhira Ramírez-Toro, Esq.
                                                         Fla. Bar No.: 120506
                                                         E-mail: yramirez@saenzanderson.com
                                                    19
Case 1:21-cv-21772-FAM Document 1 Entered on FLSD Docket 05/10/2021 Page 20 of 20




                                            R. Martin Saenz, Esq.
                                            Fla. Bar No.: 0640166
                                            Email: msaenz@saenzanderson.com

                                            SAENZ & ANDERSON, PLLC
                                            20900 NE 30th Avenue, Ste. 800
                                            Aventura, Florida 33180
                                            Telephone: (305) 503-5131
                                            Facsimile: (888) 270-5549
                                            Counsel for Plaintiff




                                       20
